Case: 09-30464     Document: 00511117035          Page: 1    Date Filed: 05/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 20, 2010
                                     No. 09-30464
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BOBBY D. CURTIS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CR-207-1


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
        Bobby D. Curtis appeals both his guilty-plea conviction and sentence for
concealment of bankruptcy assets, in violation of 18 U.S.C. § 152(1). His only
contention, however, is that his counsel rendered ineffective assistance by:
failing to produce any evidence regarding the valuation of E-rate contracts;
giving incorrect advice regarding the statute of limitations for concealment of
bankruptcy assets; and failing to ascertain facts regarding the amount of assets
Curtis allegedly concealed.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30464    Document: 00511117035 Page: 2        Date Filed: 05/20/2010
                                 No. 09-30464

       Generally, our court declines to review ineffective-assistance claims on
direct appeal; an exception is in “rare cases where the record allow[s the court]
to evaluate fairly the merits of the claim”. United States v. Kizzee, 150 F.3d 497,
502 (5th Cir. 1998) (quoting United States v. Higdon, 832 F.2d 312, 314 (5th Cir.
1987)). The record at hand is not sufficiently developed to permit direct review
of Curtis’ ineffective-assistance-of-counsel claims. See id. at 502–03 (declining
to consider ineffective-assistance claim where no testimony was taken nor
factual findings made regarding that claim). Therefore, we decline to consider
Curtis’ ineffective-assistance-of-counsel claims.    This, of course, is without
prejudice to his right to present them in a motion pursuant to 28 U.S.C. § 2255.
See id. at 503 (citing United States v. Price, 95 F.3d 364, 369 (5th Cir. 1996)).
      AFFIRMED.




                                        2